UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 1, 2014 SOLANBRIDGE GROUP, INC. (Exact name of Registrant as specified in its charter) Maryland 0-49632 98-0361151 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 9595 Six Pines Drive, Suite 8210, The Woodlands, Texas 77860-1642 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (832) 225-1372 11811 North Freeway, Ste 500, Houston, TX 77060-3287 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On October 1, 2014, Solanbridge Group Inc. (the “Company”) moved its corporate office to 9595 Six Pines Drive, Suite 8210, The Woodlands, Texas 77380-1642. 2 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SOLANBRIDGE GROUP, INC. Date: November 07, 2014 By: /s/Charles R. Shirley Charles R. Shirley, CEO 3
